Citation Nr: 9923929	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 30 percent disability rating.

This case originally came before the Board in November 1998, 
at which time it remanded the matter back to the RO for 
additional evidentiary development.

In a March 1999 rating decision, the RO granted the veteran a 
50 percent disability rating for his service-connected PTSD, 
effective on the date of his original claim.


REMAND

The veteran contends, in essence, that he is entitled to an 
original disability rating in excess of 50 percent for his 
service-connected PTSD.

After careful review of the claims file, the Board finds that 
this case is still not ready for appellate review.

Specifically, the Board notes that, in a June 1998 Statement 
in Support of Claim, VA Form 21-4138, the veteran expressly 
requested a personal hearing before a local hearing officer 
at the RO.  That document was made part of the claims file 
subsequent to the Board's prior remand.  The claims file 
shows that the RO complied with all of the directives of the 
Board's prior remand.  However, it apparently failed to 
notice the veteran's recent request for a personal hearing.

The veteran is entitled to a personal hearing.  38 C.F.R. 
§ 20.700  (1998).  Thus, a hearing before a local hearing 
officer at the RO should be scheduled, and the veteran given 
the opportunity to appear, prior to appellate review of this 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a local hearing 
officer at the Montgomery, Alabama, RO.  
The veteran and his accredited 
representative should be provided 
adequate notice of the time, date, and 
place of said hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
personal hearing, or if he fails to show 
for a scheduled hearing, such action 
should be documented in the claims 
folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



